RECOMMENDED FOR PUBLICATION
                                    File Name: 22b0005p.06

                    BANKRUPTCY APPELLATE PANEL
                                  OF THE SIXTH CIRCUIT



                                                        ┐
 In re: JULIE MARIE WOOD,
                                                        │
                                        Debtor.         │
 ___________________________________________            │
 JACK D. WOOD,                                          │
                                                        >    No. 22-8003
                            Defendant-Appellant,        │
                                                        │
       v.                                               │
                                                        │
                                                        │
 MICHAEL WHEATLEY, Trustee,                             │
                                  Plaintiff-Appellee.   │
                                                        ┘

                      Appeal from the United States Bankruptcy Court
                     for the Western District of Kentucky at Louisville.
                No. 3:18-bk-32555; Adv. No. 19-3041—Alan C. Stout, Judge

                                Argued: September 15, 2022

                            Decided and Filed: December 13, 2022

   Before: DALES, GUSTAFSON, and MASHBURN, Bankruptcy Appellate Panel Judges.

                                    _________________

                                        COUNSEL

ARGUED: Andrew S. Zeh, MAPLE LAW PLLC, Louisville, Kentucky, for Appellant. Neil C.
Bordy, SEILLER WATERMAN LLC, Louisville, Kentucky, for Appellee. ON BRIEF:
Andrew S. Zeh, MAPLE LAW PLLC, Louisville, Kentucky, for Appellant. Neil C. Bordy,
Joseph H. Haddad, SEILLER WATERMAN LLC, Louisville, Kentucky, for Appellee.
 No. 22-8003                              In re Wood                                      Page 2


                                      _________________

                                           OPINION
                                      _________________

       SCOTT W. DALES, Chief Bankruptcy Appellate Panel Judge. Although this appeal
involves what we view as a sea of red herrings, when the waters clear we base our decision upon
a litigant’s failure to meet the well-settled requirements for opposing a properly-supported
summary judgment motion. For the following reasons, the panel will affirm the Bankruptcy
Court’s judgment.

                                       JURISDICTION

       The Bankruptcy Appellate Panel of the Sixth Circuit has jurisdiction to decide this
appeal. The United States District Court for the Western District of Kentucky has authorized
appeals to the Panel, and no party timely elected to have the district court hear the appeal.
28 U.S.C. § 158(b)(6) and (c)(1).

       Under 28 U.S.C. § 158(a)(1), the Panel has jurisdiction to hear appeals “from final
judgments, orders, and decrees” issued by a bankruptcy court. “Orders in bankruptcy cases
qualify as ‘final’ when they definitively dispose of discrete disputes within the overarching
bankruptcy case.” Ritzen Grp., Inc. v. Jackson Masonry, LLC, 140 S. Ct. 582, 586 (2020) (citing
Bullard v. Blue Hills Bank, 575 U.S. 496, 501, 135 S. Ct. 1686, 1692 (2015)).

       The bankruptcy court entered a final judgment in the adversary proceeding after the
parties stipulated to resolve the valuation question that remained following the court’s decision
on the motion for partial summary judgment. The final judgment resolved the last issue in the
case. A judgment disposing of all claims against all parties in an adversary proceeding is a final
order from which appeal as of right will lie. Matteson v. Bank of America, N.A. (In re Matteson),
535 B.R. 156, 158–59 (B.A.P. 6th Cir. 2015).
 No. 22-8003                                       In re Wood                                               Page 3


         This appeal also involves a challenge to the bankruptcy court’s decision to deny a motion
to amend a pleading under Federal Rule of Civil Procedure 15(a).1 “Although the denial of a
motion to amend an answer is generally a non-final order that is not immediately appealable, it is
appealable after the entry of a final order which resolves all issues between the parties.” Pittman
ex rel. Sykes v. Franklin, 282 F. App’x 418, 423 (6th Cir. 2008).

         At oral argument, Michael Wheatley (“Appellee”) challenged the Panel’s authority to
hear this appeal by contending that it has become moot2 because (1) one of the debtor’s family
members paid the claim of the principal creditor; (2) the debtor disclaimed any right to surplus
from the Appellee’s collection activity; and (3) Appellee had no present intention of pursuing
collection from Jack Wood (“Appellant”) or his property. When pressed, however, counsel for
Appellee reported that his client would not waive any claims against Appellant, given the
possibility, however remote, that Appellee may need to look to Appellant or his property to
satisfy administrative or other claims.

         Without an irrevocable waiver,3 the Panel does not regard this appeal as moot because it
is still possible to give Appellant effective relief:4 a decision in his favor would absolve him
from liability on the judgment from which he appeals, either to the estate or perhaps to co-
defendants who did not appeal, should they assert claims in the future for contribution.

         Consequently, the appeal is not moot, and the Panel may address it.



         1
          Any Federal Rule of Civil Procedure is identified herein as “Rule __.” The Federal Rules of Bankruptcy
Procedure make the particular Federal Rules of Civil Procedure applicable in the adversary proceeding giving rise to
this appeal.
         2
           The Panel recently observed that “mootness in the Article III sense implicates a federal court’s
jurisdiction[.]” In re Richards, 642 B.R. 777, 781 (B.A.P. 6th Cir. 2022).
         3
         Based on Richards, accepting Appellee’s mootness argument, without insisting on a waiver of rights
against Appellant, would put Appellee in the jurisdictional driver’s seat. Congress—not a court and certainly not a
litigant—drives that bus. Cf. In re Thickstun Bros. Equip. Co., Inc. v. Encompass Svcs. Corp. (In re Thickstun Bros.
Equip. Co., Inc.), 344 B.R. 515, 522 (B.A.P. 6th Cir. 2006) (“[N]either the bankruptcy court nor the parties can write
their own jurisdictional ticket.”) (quoting Binder v. Price Waterhouse & Co., LLP (In re Resorts Int’l, Inc.),
372 F.3d 154, 161 (3d. Cir. 2004)).
         4
          Only if “it is impossible for a court to grant any effectual relief whatever” may the Panel dismiss the
appeal as moot. Mission Prod. Holdings, Inc. v. Tempnology, LLC, 139 S. Ct. 1652, 1660 (2019).
 No. 22-8003                              In re Wood                                     Page 4


                                         BACKGROUND

       Long before his daughter, Julie Wood (“Debtor”), filed her chapter 7 bankruptcy petition,
Appellant opened several bank accounts in her name with himself as either custodian or joint
account holder. In addition, according to his testimony at one stage of his daughter’s bankruptcy
proceedings, he, his wife, the Debtor and his other daughter, held interests in an informal real
estate business as joint venturers. This arrangement, according to his testimony as a witness in
support of the Debtor’s motion to convert her case from chapter 7 to chapter 13, permitted him to
sprinkle losses from the real estate business for income tax purposes among his wife and two
daughters according to their share of the business. He further testified that his handwriting on
the bottom of his daughter’s 2016 tax return, showing various percentages across from the
initials of each family member, reflected each family member’s share of what he testified was a
“joint venture” (the “Joint Venture”).

       During the same hearing on his daughter’s conversion motion, Appellant admitted that
after it became clear that his daughter’s ex-mother-in-law and principal creditor (Janice
Gerstenecker), would begin collecting on a judgment, Appellant transferred the money out of
bank accounts (the “Bank Accounts”) that were held in his and his daughter’s name to other
accounts he controlled. Likewise, according to his own testimony, sometime later he and his
wife removed the Debtor from the Joint Venture—again to put the property beyond the reach of
Janice Gerstenecker. Although the point of making these transfers was readily apparent without
Appellant’s admission, he plainly admitted his intent to put these assets beyond the reach of his
daughter’s main creditor.

       Based in large part on Appellant’s testimony in support of the Debtor’s conversion
motion, the bankruptcy court denied the motion so that Appellee (as chapter 7 trustee) could
administer the Debtor’s share of the business or pursue chapter 5 and other claims related to the
business and the Bank Accounts that Appellant testified about in open court.

       Having participated in that same hearing where Appellant testified regarding the Joint
Venture, the Debtor’s tax returns, the Bank Accounts, and the transfers to prevent Janice
Gerstenecker from reaching this property, Appellee, as the Debtor’s bankruptcy trustee, filed a
 No. 22-8003                               In re Wood                                      Page 5


complaint against Appellant, Jennifer D. Wood (the Debtor’s sister), and Margaret E. Wood (her
mother and collectively, the “Defendants”) seeking to avoid and recover the transfers on
preference and fraudulent conveyance theories.

       After full discovery and mediation, the parties entered into a settlement and sought
approval from the bankruptcy court.       Janice Gerstenecker strenuously objected, ultimately
persuading the bankruptcy court not to approve the settlement. Ever mindful of the Appellant’s
self-damning admissions during the hearing on the conversion motion, the bankruptcy court
scrutinized the record and refused to approve the settlement, lifting up as reasons (1) the paltry
recovery for the Debtor’s principal creditor if the settlement were approved; and (2) the court’s
greater confidence in the trustee-plaintiff’s likelihood of success premised, in part, on a
prediction that the doctrine of judicial estoppel might support a greater recovery. The
bankruptcy court applied well-settled factors in evaluating the proposed compromise. Protective
Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 88 S. Ct.
1157 (1968) (discussing settlement factors); Bard v. Sicherman (In re Bard), 49 F. App’x 528,
530 (6th Cir. 2002) (same).

       In evaluating the likelihood of success, the bankruptcy court treated the Defendants’
answer, which admitted the existence of the Joint Venture, directly and indirectly, in at least five
places, as a “judicial admission” establishing the portion of the case that the Appellee regarded
as deficient, and the court observed that “even without the conclusive nature of the judicial
admission, the Trustee could still prevail on this issue through the application of judicial
estoppel.” (Mem. at 23, Adv. P. 19-03041, ECF No. 71 (Aug. 17, 2021) (emphasis added).) The
court did not opine that Appellee would prevail under the doctrine of judicial estoppel, but
simply suggested that he “could,” a reading Appellant’s counsel confirmed during oral argument
when reporting that his client no longer challenges the bankruptcy court’s refusal to approve the
settlement.

       Promptly after the bankruptcy court rejected the settlement, the Defendants moved to
amend their answer (“Motion to Amend”), asserting that the bankruptcy court had misconstrued
it as conceding the existence of the Joint Venture or the Debtor’s interest in the Joint Venture.
 No. 22-8003                                     In re Wood                                              Page 6


Around that same time, Appellee moved for partial summary judgment (“Motion for PSJ”) on all
counts and all issues, save for the value of the Debtor’s interest in the alleged Joint Venture.

        The bankruptcy court denied the Motion to Amend, finding unreasonable delay and
prejudice, but also futility premised on the application of the judicial estoppel allegedly flowing
from Appellant’s earlier testimony about the Joint Venture. The court entered the order denying
the amendment on October 12, 2021, which gave the Defendants approximately twenty days to
oppose Appellee’s Motion for PSJ. In fact, they timely filed a response. Thereafter, the
bankruptcy court entered summary judgment against the Defendants, finding that (i) the
Appellee had met his summary judgment burden of establishing a prima facie case; (ii) the
burden of raising a genuine issue for trial shifted to the Defendants; but (iii) the Defendants
failed to raise a genuine issue as to any material fact regarding the Debtor’s ownership in the
Bank Accounts, her share of the Joint Venture, and other elements of various causes of action
under 11 U.S.C. §§ 544 (and related state fraudulent conveyance statutes), 547, 548, and 550.
More specifically, the court first entered an order granting partial summary judgment against the
Defendants under Rules 56 and 54.

        After the parties stipulated to the value of the Debtor’s interest in the Joint Venture (with
Defendants preserving their argument that the Debtor has no interest in that asset), the
bankruptcy court entered a final, summary judgment in Plaintiff’s favor, disposing of all issues in
the adversary proceeding under preference and fraudulent conveyance theories (actual and
constructive).

        Appellant alone appeals from the bankruptcy court’s final judgment in the adversary
proceeding,5 bringing up for review the final decision and two subsidiary bankruptcy court
orders: the Order dated Oct. 21, 2021, denying the Defendants’ Motion to Amend Answer (the
“Amendment Order”) (Adv. P. 19-03041, ECF No. 88); and the Memorandum dated Dec. 7,
2021, granting the Motion for PSJ (the “PSJ Order”) (Adv. P. 19-03041, ECF No. 109.)




        5
         Although the orders and final judgment in this adversary proceeding apply to all the Defendants, only Jack
Wood filed an appeal.
 No. 22-8003                               In re Wood                                      Page 7


                                         DISCUSSION

         The gravamen of Appellant’s argument on appeal is that the bankruptcy court misapplied
the doctrine of judicial estoppel, placing undue reliance on Appellant’s early testimony about the
alleged Joint Venture in withholding approval of the amended answer and in entering summary
judgment. In addition, Appellant asserts error in the bankruptcy court’s supposed failure to
determine the extent of his interest in the Bank Accounts at issue and, correspondingly, the
extent of the Debtor’s interest in those accounts. The Panel turns first to the Amendment Order.

                          1. Denial of Motion to Amend Under Rule 15

         Because the Defendants had answered the complaint, albeit late but with the court’s
permission, any further amendment of their answer required their adversary’s consent or the
“court’s leave.” Fed. R. Civ. P. 15(a)(2). Rule 15 instructs that “the court should freely give
leave when justice so requires.” Id. As noted above, the bankruptcy court did not grant leave to
amend.

         We review the bankruptcy court’s denial of the proposed amendment under Rule 15 for
abuse of discretion. Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000).
A bankruptcy court abuses its discretion when it (1) “relies upon clearly erroneous findings of
fact,” (2) “improperly applies the law,” or (3) “uses an erroneous legal standard.” Nischwitz v.
Miskovic (In re Airspect Air, Inc.), 385 F.3d 915, 920 (6th Cir. 2004); In re McInerney, 490 B.R.
540, 546 (Bankr. E.D. Mich. 2013) (quoting Paschal v. Flagstar Bank, 295 F.3d 565, 576–77
(6th Cir. 2002) (An abuse of discretion may be found when the reviewing court is “left with the
definite and firm conviction that the court below committed a clear error of judgment in the
conclusion it reached upon a weighing of the relevant factors or where the [trial court]
improperly applies the law or uses an erroneous legal standard.”) (citations and internal quotation
marks omitted).

         Appellant contends that the bankruptcy court abused its discretion by applying the
doctrine of judicial estoppel based on the testimony that Appellant gave as a witness in a related
but separate proceeding—the contested matter regarding his daughter’s motion to convert.
Although we tend to agree that the prior testimony of a witness (rather than a party) is probably
 No. 22-8003                               In re Wood                                      Page 8


not a proper basis for invoking judicial estoppel, it does not follow that the bankruptcy court
erred in denying the motion to amend the answer.

       The parties evidently agree that the following oft-cited Supreme Court passage from
Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 230 (1962), must guide the exercise of a trial
court’s discretion to approve, or withhold approval of, an amendment under Rule 15. Foman
teaches that the court’s leave to amend is not automatic. Although courts should freely permit
amendment, Foman itself observed that where there is “undue delay, bad faith or dilatory motive
on the part of the movant, repeated failure to cure deficiencies by amendments previously
allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, [or]
futility of amendment,” leave to amend should be denied. Id.

       In denying the amendment, the bankruptcy court found substantial and prejudicial delay
in proposing the amendment, citing the length of time (590 days) between the filing of the
original answer and the motion to amend, and the fact that discovery was complete and trial was
imminent. The court stated that allowing the amendment on the eve of trial would require the
estate to spend substantial resources “to conduct discovery into a point that was previously
admitted by the Defendants.” (Amendment Order at 9-10, ECF No. 88.) The bankruptcy court
also accepted Appellee’s main argument that the amendment would be “futile in light of this
Court’s previous ruling referencing judicial estoppel.” (Id. at 10.) Appellant challenges each
basis for denying the amendment.

       First, Appellant argues that delay alone does not justify withholding the amendment—a
fair point under our reading of the cases. See, e.g., Morse v. McWhorter, 290 F.3d 795, 800 (6th
Cir. 2002). Moreover, at oral argument on appeal, his counsel explained that several months
elapsed between the conclusion of mediation and the findings on the settlement motion, making
the delay seem more reasonable.

       Second, Appellant argues that Appellee, without regard to the answer, sought approval of
the settlement a few weeks earlier on the basis that a settlement was in the best interest of the
estate because Appellee was unable to establish the Debtor’s interest in the Joint Venture, despite
the opportunity for discovery. The Panel notes that Appellee did not advocate either delay or
 No. 22-8003                               In re Wood                                      Page 9


prejudice in his written opposition to the proposed amendment, instead arguing only the court’s
previous judicial estoppel finding. Nevertheless, Appellant’s prior deposition testimony, in
which he admitted that he had destroyed the documents reflecting his transfers of the assets,
certainly justified the bankruptcy court’s view of prejudice and bad faith. (Appellant’s Dep. at
31:12-16, Case No. 18-32555, ECF No. 95.)

       Finally with respect to the denial of the proposed amendment, Appellant challenges the
bankruptcy court’s reliance on the doctrine of judicial estoppel. The Supreme Court, in a rare
case involving the high court’s exercise of its original jurisdiction, set forth the guiding
explication of the doctrine:

       “[W]here a party assumes a certain position in a legal proceeding, and succeeds in
       maintaining that position, he may not thereafter, simply because his interests have
       changed, assume a contrary position, especially if it be to the prejudice of the
       party who has acquiesced in the position formerly taken by him.” Davis v.
       Wakelee, 156 U.S. 680, 689, 15 S. Ct. 555, 39 L. Ed. 578 (1895). This rule,
       known as judicial estoppel, “generally prevents a party from prevailing in one
       phase of a case on an argument and then relying on a contradictory argument to
       prevail in another phase.” Pegram v. Herdrich, 530 U.S. 211, 227, n. 8, 120
       S. Ct. 2143, 147 L. Ed. 2d 164 (2000); see 18 Moore’s Federal Practice § 134.30,
       p. 134–62 (3d ed. 2000) (“The doctrine of judicial estoppel prevents a party from
       asserting a claim in a legal proceeding that is inconsistent with a claim taken by
       that party in a previous proceeding”); 18 C. Wright, A. Miller, & E. Cooper,
       Federal Practice and Procedure § 4477, p. 782 (1981) (hereinafter Wright)
       (“absent any good explanation, a party should not be allowed to gain an advantage
       by litigation on one theory, and then seek an inconsistent advantage by pursuing
       an incompatible theory”).

New Hampshire v. Maine, 532 U.S. 742, 749, 121 S. Ct. 1808, 1814 (2001). The Sixth Circuit
takes a very similar approach, describing the doctrine as “(1) asserting a position that is contrary
to one that the party has asserted under oath in a prior proceeding, where (2) the prior court
adopted the contrary position either as a preliminary matter or as part of a final disposition.”
Browning v. Levy, 283 F.3d 761, 775 (6th Cir. 2002) (internal quotation marks and citation
omitted). The court recently fortified the doctrine in the bankruptcy context, emphasizing the
role it plays in preserving the “integrity of the courts” and protecting the “judicial process.”
Stanley v. FCA US, LLC, 51 F.4th 215, 218 (6th Cir. 2022) (quoting White v. Wyndham Vacation
 No. 22-8003                               In re Wood                                     Page 10


Ownership, Inc., 617 F.3d 472, 476 (6th Cir. 2010) (quoting Browning, 283 F.3d at 776)). The
doctrine abhors “cynical gamesmanship.” Id. at 218.

       The bankruptcy court couched its decision, at least in part, in the language of judicial
estoppel and the resulting futility of the amended answer, but the connection between judicial
estoppel and “bad faith or dilatory motive” (in the language of Foman) could hardly be closer.

       The bankruptcy court previously expressed misgivings about Appellant’s motives in this
proceeding, punctuating its decision to withhold approval of the settlement with the following,
telling observation: “Jack Wood has very little credibility before this Court, having
demonstrated a willingness to bend the truth to suit his needs at any time.” (Mem. at 27, ECF
No. 71.) The bankruptcy court arrived at this unflattering view of Jack Wood’s conduct in these
proceedings after receiving his testimony on at least two occasions (in connection with the
conversion motion and later when considering whether to approve the settlement), based on the
record that he largely developed when he served as his own, and the other Defendants’, counsel.
This is precisely the sort of intelligence that Foman suggests should inform the exercise of a trial
court’s discretion in deciding whether to grant leave to amend. A bankruptcy court’s familiarity
with a litigant’s shifting positions throughout a bankruptcy case sensibly informs its view about
whether to reject an amended pleading on the grounds of bad faith.

       Moreover, the bankruptcy court understandably rejected the suggestion—repeated on
appeal—that Appellant’s answer to the complaint’s allegations involving the Joint Venture was
unclear and somehow misunderstood. To illustrate, the Panel reprints the relevant allegations
from the complaint here, allegations Appellant admitted without equivocation:

       34. The following is handwritten on the bottom of Schedule E of the Debtor’s
       2016 Tax Return (Ex. 13 at 4):
                              J & M = 60%
                              J       - 20%
                              J       -20%
       35. Jack testified that the handwriting signifies the division of a real estate joint
       venture, with the Debtor possessing a 20% interest, Jack and Margaret possessing
       a combined 60% interest, and Jennifer possessing a 20% interest. [ECF No. 44,
       149–50.]
 No. 22-8003                               In re Wood                                     Page 11


       36. At some point after the 2016 Tax Return was filed, Jack and Margaret
       unilaterally decided to remove the Debtor from the real estate joint venture. [ECF
       No. 44, 119.] The Debtor’s 2017 Tax Return filed on August 20, 2018 (one day
       prior to the Petition Date), incorporated herein by reference and attached hereto as
       Exhibit 14, does not show any business interest.
        ...
       89. Within the two-year period prior to the Petition Date, that Debtor possessed at
       minimum a 20% interest in a real estate rental business.
       90. Jack and Margaret unilaterally decided to terminate the Debtor’s 20% interest
       in the real estate business.
       ...
       99. The transfer of the Debtor’s 20% interest in the real estate business was made
       specifically to avoid an impending judgment against the Debtor. The transfer
       occurred shortly after the Alabama Supreme Court affirmed the Debtor’s liability
       on Janice’s loan, but shortly before the trial court rendered final judgment.
       ...
       120. Within the two-year period prior to the Petition Date, that Debtor possessed
       at minimum a 20% interest in a real estate rental business.
       121. Jack and Margaret unilaterally decided to terminate the Debtor’s 20%
       interest in the real estate business.

(Compl. at ¶¶ 34, 35, 36, 89, 90, 99, 120, 121, Adv. P. 19-03041, ECF No. 1.) The Defendants
unqualifiedly admitted each of these allegations, save for Paragraph 99, and even with respect to
the allegations in that paragraph they denied them only “to the extent that they allege that Janice
ever could have had any right to claim against the accounts, funds, interest, etc.” (Answer at ¶ 4,
Adv. P. 19-03041, ECF No. 4.) Even with respect to Paragraph 99 (which the Defendants
admitted in part and denied in part), it is more than fair to infer that they admitted the part they
regarded as true at the time, namely the “transfer of the Debtor’s 20% interest in the real estate
business . . .” See Fed. R. Civ. P. 8(b)(4) (Denying Part of an Allegation).

       The admissions concerning the Debtor’s specific 20% interest in a real estate business,
included in the Defendants’ answer, qualify as “judicial admissions,” which our Circuit defines
as “formal admissions in the pleadings which have the effect of withdrawing a fact from issue
and dispensing wholly with the need for proof of the fact.” Barnes v. Owens–Corning Fiberglas
Corp., 201 F.3d 815, 829 (6th Cir. 2000) (citation omitted). The admissions, especially those in
 No. 22-8003                                 In re Wood                                       Page 12


Paragraphs 89, 90, 99, 120 and 121, are “deliberate, clear, and unambiguous,” another
characteristic of a judicial admission. MacDonald v. Gen. Motors Corp., 110 F.3d 337, 340 (6th
Cir. 1997). The deliberateness is plain from the context—the Defendants filed their original
answer after formally seeking permission to do so—and the clarity and lack of ambiguity are
patent from reading the complaint and the answer together. These later admissions (regarding
the Debtor’s specific share of “an interest in a real estate business” and the termination of that
interest), are not admissions of a legal conclusion, such as the Sixth Circuit warned would not
qualify as “judicial admissions.” Id. at 341. They unequivocally admit facts, not opinions or
legal conclusions flowing from the application of the law to the facts. Id. (“Judicial admissions
. . . typically concern only matters of fact[,]” not opinions, legal theories, or legal conclusions).

       It is, of course, true that the bankruptcy court, as a trial court, enjoys “broad discretion to
relieve parties from the consequences of judicial admissions in appropriate cases,” usually upon
a showing of inadvertence or mistake. Goldman & Assocs., P.C. v Kattouah (In re Kattouah),
452 B.R. 604, 608 (E.D. Mich. 2011) (quoting MacDonald, 110 F.3d at 340 (quoting United
States v. Belculfine, 527 F.2d 941, 944 (1st Cir. 1975))). To some extent, the Defendants’
motion to amend their answer might have been read as a request to be relieved of the binding
effect of the judicial admissions within the pleading, but the perfunctory motion offered no
factual support for the change in position, relying almost entirely on the liberality expressed in
Foman v. Davis, supra. The Defendants simply did not anticipate that the court might regard the
proposed amendment as a disingenuous shifting of the sands, even though the court
foreshadowed the possibility in disapproving the settlement a few weeks earlier. (See Mem. at
26, Adv. P. 19-03041, ECF No. 71, noting Jack Wood has “demonstrated a willingness to bend
the truth to suit his needs at any time.”) The court’s observation reflected its dim view of Jack
Wood’s veracity, plainly implicating the “bad faith or dilatory motive” the Supreme Court in
Foman expressly identified as a reason to withhold leave to amend a pleading.

       Despite this warning, in support of amending the answer, Appellant argued only that the
court “had misinterpreted the meaning of some of the responses made in the Answer, and that
those misinterpretations did not accurately reflect the meaning of his Answer to the Complaint.”
(Defs.’ Mot. to Amend Answer at ¶ 4, Adv. P. 19-03041, ECF No. 84.) As far as the record on
 No. 22-8003                                        In re Wood                                               Page 13


appeal is concerned, however, the Defendants offered no other argument or justification for the
amendment.

         The Panel harbors doubts about the applicability of judicial estoppel in this case, but
finds it unnecessary to reach the issue because the record supports a finding that the Appellant
proposed the amendment in bad faith.6

         When denying the proposed amendment, the bankruptcy court understandably reached
for judicial estoppel as a tool for blunting the gamesmanship and abuse of process the court
perceived in the Defendants’ deliberately inconsistent approach to this case. Although the Panel
finds judicial estoppel inapplicable given the procedural context, the bankruptcy court’s criticism
of Appellant’s motives and aversion to the farfetched argument that the court somehow
misinterpreted the answer certainly falls within the examples the Supreme Court offered in
Foman for determining whether, in the language of Rule 15, “justice so requires” an
amendment.7 The Panel perceives no abuse of discretion in denying the motion to amend under

         6
           Appellee has not offered any authority within our Circuit where a non-party witness has been estopped
from taking a position in a latter proceeding based on his testimony, rather than a position he had taken in prior
litigation. That the Panel itself has found no such authority is not surprising because in our Circuit success in a prior
proceeding appears to be a prerequisite to applying judicial estoppel in the latter. See Edwards v. Aetna Life Ins.
Co., 690 F.2d 595, 598 (6th Cir. 1982) (citing City of Kingsport, Tenn. v. Steel & Roof Structure, Inc., 500 F.2d 617,
620 (6th Cir. 1974) (judicial estoppel applied only “where the party was successful in its initial reliance and tried to
change positions in subsequent litigation”)). Here, although the bankruptcy court credited Appellant’s testimony at
the hearing on the conversion motion about the existence of the Joint Venture and the extent of the Debtor’s share, it
cannot be said that Appellant prevailed in that proceeding since he was a mere witness. The more fit remedy for
addressing inconsistent prior testimony of a witness is impeachment under Fed. R. Evid. 613, not estoppel. As the
Sixth Circuit observed after warning courts to use caution when invoking judicial estoppel, “[i]n the federal courts,
we rely on impeachment during cross-examination to deter parties from contradicting their prior statements to the
court.” Teledyne Indus., Inc. v. N.L.R.B., 911 F.2d 1214, 1218 (6th Cir. 1990). A cautious application of judicial
estoppel counsels against applying it to statements made by a non-party when he was merely a witness. In any
event, the Panel finds it unnecessary, not to mention unwise, to decide the question here where it may affirm the
denial of the amendment on the more pedestrian basis of “bad faith or dilatory motive,” identified in Foman, supra.
         7
           A short time after the bankruptcy court denied the proposed amendment, the Defendants amplified their
reasons for amending their answer, undercutting their own argument that their answer was “misinterpreted”: “[t]he
Defendants’ understanding of the legal meaning of a ‘joint venture’ has changed since they filed their Answer, and
their later-filed discovery responses reflect that change in understanding prior to the Plaintiff making this motion.”
(Defs.’ Resp. to Pls.’ Mot. for Partial Summ. J. at 3, Adv. P. 19-03041, ECF No. 95.) In other words, the
bankruptcy court’s interpretation of the answer reflected the Appellant’s original understanding that his daughter
held an interest in the Joint Venture. Appellant’s later suggestion, without any factual support, that somehow the
Internal Revenue Service (“IRS”) disabused him of his earlier “understanding” that his daughter had a 20% share in
the Joint Venture is indicative of bad faith. It is more plausible to conclude that it was useful for Appellant to swear
to the existence of a Joint Venture (and his daughter’s interest therein) when he was allocating losses from the
family’s real estate business to his daughters (and when he favored conversion to escape the scrutiny of a chapter 7
 No. 22-8003                                     In re Wood                                            Page 14


the circumstances of the case, particularly given the bankruptcy court’s obvious familiarity with
the issues and the parties based on at least two evidentiary hearings.

        Having concluded that the bankruptcy court acted within its discretion in withholding
leave to amend the answer, the Panel turns next to Appellee’s Motion for PSJ and Appellant’s
response.

                               2. Grant of Motion for PSJ Under Rule 56

        We review de novo a trial court’s decision to enter summary judgment, likely on the
theory that the appellate court is in just as good a position to review a summary judgment record
as a trial court. See Dymarkowski v. Savage (In re Hadley), 561 B.R. 384, 388 (B.A.P. 6th Cir.
2016) (de novo review of summary judgment decisions). “Under a de novo standard of review,
the reviewing court decides an issue independently of, and without deference to, the trial court’s
determination.” Church Joint Venture, L.P. v. Blasingame (In re Blasingame), 597 B.R. 614,
616 (B.A.P. 6th Cir. 2019), aff’d, 986 F.3d 633 (6th Cir. 2021) (citation omitted). Summary
judgment is appropriate if the moving party shows “that there is no genuine dispute as to any
material fact” and he is “entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Scott v.
First S. Nat. Bank, 936 F.3d 509, 516 (6th Cir. 2019).

        We find that the bankruptcy court properly entered summary judgment regarding the
transfers of the various bank accounts and the Joint Venture on the theory of actual intent to
hinder, delay, and defraud Janice Gerstenecker. For reasons set forth briefly below, however, we
find it unnecessary and unwise to opine on the merits of Appellee’s other theories of claim.

        As he did in challenging the bankruptcy court’s decision on the Motion to Amend,
Appellant makes much of the role that judicial estoppel purportedly played in the bankruptcy
court’s decision to grant Appellee’s motion for partial summary judgment. We reject that
argument after carefully considering the record and conclude that the bankruptcy court properly
entered summary judgment. We do so without reference to any estoppel, but based on a

trustee), and less helpful after the IRS concluded its audit, evidently regarding the allocation as unlawful, thus
opening the family up to tax claims and bringing the Joint Venture within the reach of her creditors in the
bankruptcy case. This is paradigmatically “cynical gamesmanship,” in the words of Browning v. Levy, supra, even
if the other elements of judicial estoppel may not be present.
 No. 22-8003                              In re Wood                                     Page 15


straightforward evaluation of the usual summary judgment burdens under Rule 56 as informed
by longstanding Supreme Court guidance in the trio of opinions Celotex Corp. v. Catrett,
477 U.S. 317, 106 S. Ct. 2548 (1986), Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S. Ct.
2505 (1986), and Matsushita Electric Industrial Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,
106 S. Ct. 1348 (1986).

       We begin with the procedure prescribed in Rule 56:

       (1) Supporting Factual Positions. A party asserting that a fact cannot be or is
       genuinely disputed must support the assertion by:
               (A) citing to particular parts of materials in the record, including
         depositions, documents, electronically stored information, affidavits or
         declarations, stipulations (including those made for purposes of the motion
         only), admissions, interrogatory answers, or other materials; or
               (B) showing that the materials cited do not establish the absence or
         presence of a genuine dispute, or that an adverse party cannot produce
         admissible evidence to support the fact.
       (2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may
       object that the material cited to support or dispute a fact cannot be presented in a
       form that would be admissible in evidence.
       (3) Materials Not Cited. The court need consider only the cited materials, but it
       may consider other materials in the record.

Fed. R. Civ. P. 56(c); Fed. R. Bankr. P. 7056. With respect to the entry of summary judgment,
the initial question is always whether the moving party met its burden under Rule 56(c)(1). The
answer to this question depends to a considerable extent on the locus of the burden of proof.
Here, because Appellee is seeking to avoid and recover transferred property or its value, the law
requires him to shoulder the burden of proving the elements of the cause of action.

       In the bankruptcy court, although Appellee asserted a preference and fraudulent transfer
claim both dependent to some extent on the Debtor’s insolvency, he also asserted several counts
(state and federal) challenging the transfers of the Bank Accounts and the Joint Venture as made
with actual intent to hinder, delay and defraud Janice Gerstenecker to frustrate her collection
efforts. (See Compl. at Count I, III, and IV–VI, Adv. P. 19-03041, ECF No. 1.) For present
purposes, the operative provisions of the respective “actual intent” statutes are substantially
 No. 22-8003                                       In re Wood                                              Page 16


similar, both providing a basis for avoiding any transfer made “with actual intent to hinder,
delay, or defraud” a creditor. Compare 11 U.S.C. § 548(a)(1)(A), with K.R.S. § 378A.040(1)(a).
Both statutes rely on, or recite in the case of the state law, the familiar “badges of fraud” to assist
in determining actual intent, including (for example) a transfer made to an insider, retention of
possession, disclosure or concealment, value of consideration received, insolvency, and timing of
the transfer in relation to the debt at issue. Schilling v. Heavrin (In re Triple S Rests., Inc.),
422 F.3d 405, 414 (6th Cir. 2005) (“Badges of fraud are circumstances so frequently attending
fraudulent transfers that an inference of fraud arises from them.”) (citation omitted). Under either
theory, a trustee will prevail if he proves that the debtor made or suffered (1) a “transfer”8 (2) of
an interest of the debtor in property (3) with actual intent to hinder, delay, or defraud a creditor.
Id. at 410.

         Appellee supported his summary judgment burden of establishing the transfer of an
interest of the Debtor in the Joint Venture initially by highlighting Jack Wood’s testimony during
the hearing on the Conversion Motion in which he explained his view (at that time) that the
Debtor held a 20% interest in a “joint venture.” Appellee also directed the court to the Debtor’s
2016 tax returns, which included a Schedule E (Form 1040) (Supplemental Income and Loss)
showing losses in the amount of $44,012.00 allocable to the Debtor’s 20% ownership in the Joint
Venture. The Schedule E listed “Jack & Margarette & Julie & Jennifer” as the “Name(s) shown
on return.” The amount of the loss the Debtor claimed on her 2016 return ($44,012.00) roughly
equates to 20% of the total loss for the Joint Venture recognized on line 26 of Schedule E. The
handwritten percentages on the foot of that schedule, reflect a division of interests in the Joint
Venture among the Debtor, her sister, and her parents, with the Debtor sharing 20%. The
Schedule E forms for 2014 and 2015 are to similar effect. In the hearing on the Conversion
Motion, Appellant, when asked to explain the percentages on the 2016 Tax Return, stated
“[t]hat’s the division of the joint venture.” (Compl. Exh. 6 at 149, Adv. P. 19-03041, ECF No.
1-13.) Appellee also pointed to the Appellant’s admissions within the answer, as Rule 56 plainly
permits. Fed. R. Civ. P. 56(c)(1).

         8
          Each statute broadly defines the term “transfer” as “every mode, direct or indirect, absolute or conditional,
voluntary or involuntary, of disposing of or parting with” an interest in property. Compare 11 U.S.C. § 101(54)(D)
with K.R.S. § 378A.010(16).
 No. 22-8003                                       In re Wood                                              Page 17


         The Trustee certainly adduced evidence from which a reasonable jury could conclude that
the Debtor had a 20% interest in the Joint Venture. This aspect of the prima facie case depended
not on judicial estoppel, but instead simply on the admissions reflected in the transcript of the
prior hearings, the admissions within the answer, and the tax-related documents.9

         Similarly with respect to establishing the Debtor’s interest in the Bank Accounts,
Appellee offered documents (bank statements, signature cards, account agreements, withdrawal
slips) showing that the various accounts were, in part, titled in the Debtor’s name. In addition,
the Defendants admitted in their answer that the Bank Accounts were funded in part by the
Debtor’s tax refunds. (See Answer at ¶ 1, Adv. P. 19-03041, ECF No. 4 (“The Closed Accounts
were funded, in part, by tax refunds issued to the Debtor.”).)

         A reasonable fact finder could find from these datapoints that the Debtor held an interest
in the Bank Accounts and the Joint Venture. Accordingly, the Panel finds that Appellee met his
prima facie burden on the second element of the fraudulent transfer case by offering evidence
“of an interest of the debtor in property.”

         Appellee also surmounts the related summary judgment hurdle of establishing a
“transfer” with respect to both the Bank Accounts and the Joint Venture, again relying on
Appellant’s testimony and the Defendants’ answer. For example, according to Appellant’s
testimony in connection with the Conversion Motion, in response to a question concerning why
the Joint Venture did not appear on the Debtor’s 2017 tax returns (which he prepared), he said,
“[a]t that time, we had decided that we didn’t want Julie in the joint venture.” (Tr. 119:7-10,
Adv. P. 19-03041, ECF No. 1-13.)

         This testimony, together with the tax documents, warrants a finding that the Debtor’s
interest in the Joint Venture was transferred away from her voluntarily or involuntarily, pursuant
to the definition in both state and federal fraudulent transfer statutes. Appellee offered similar

         9
          See Cadle Co. II, Inc. v. Gasbusters Prod. I Ltd. P’ship, 441 F. App’x 310, 312–13 (6th Cir. 2011)
(“Pleadings in a prior case may be used as evidentiary admissions. . . [while judicial admissions] are formal
admissions in the pleadings of a present action, which have the effect of withdrawing a fact from issue and
dispensing wholly with the need for proof of the fact. . . . Not only are such admissions and stipulations binding
before the trial court, but they are binding on appeal as well.”) (citations and internal quotation marks omitted); see
also Ferguson v. Neighborhood Hous., Servs. of Cleveland, Inc., 780 F.2d 549, 551 (6th Cir. 1986).
 No. 22-8003                                       In re Wood                                             Page 18


testimony tying the transfer of funds from the Bank Accounts to accounts beyond the Debtor’s
reach. (Id. at 121:18-122:2.)

         Even in their proposed amended answer, the Defendants admitted the fact of the transfer
by narrowly denying the Plaintiff’s allegations within paragraphs 84 and 99 of the complaint
only “to the extent that they allege that Janice ever could have had any right to claim against the
accounts, funds, interest, etc.” (Answer ¶ 4; Prop. Am. Answer ¶ 8, Adv. P 19-03041, ECF Nos.
4 and 84.)

         The bankruptcy court did not err in finding that Appellee met his summary judgment
burden on the “transfer” element of the cause of action based on Appellant’s testimony and
judicial admission, not judicial estoppel.

         Finally, Appellee met his burden of showing Debtor’s intent to hinder, delay, or defraud
“a creditor”: the record leaves no doubt that Janice Gerstenecker was that creditor. Appellant
admitted as much several times, in open court and in pleadings. (E.g., Tr. at 119: 7-10; 121:18-
122:2, Adv. P. 19-03041, ECF No. 1-13.) In addition, it does not appear that the proposed
amendment would have had any impact on one of the most crucial elements of this case – the
allegation that the transfers of the Bank Accounts and the interest in the Joint Venture were made
with actual intent to hinder, delay or defraud Janice Gerstenecker. (Compl. ¶¶ 84, 99, Adv. P 19-
03041, ECF No. 1.) The proposed amended answer continued to admit what the Defendants
admitted in their original answer as it relates to the purpose of the transfer.10 Thus, it would
have remained totally undisputed, even if the proposed amended answer had been allowed, that
the transfers “[were] made specifically to avoid an impending judgment against the Debtor.”
(Compl. ¶ 99, Adv. P 19-03041, ECF No. 1.)

         Although the bankruptcy court did not articulate the familiar “badges of fraud” analysis
given Appellant’s testimonial revelation of the motives for the transfer, the record nevertheless


         10
           As noted above, in the Answer at paragraph 4 and proposed amended Answer at paragraph 8, the
Defendants respond to paragraphs 84 and 99 of the Complaint with a denial only “to the extent that they allege that
Janice ever could have had any right to claim against the accounts, funds, interest, etc.” The Defendants did not
deny that the transfers occurred or the motivation for the transfers, neither in the original nor the proposed amended
Answer. (Answer ¶ 4; Prop. Am. Answer ¶ 8, Adv. P 19-03041, ECF Nos. 4 and 84.)
 No. 22-8003                                    In re Wood                                           Page 19


includes several such badges. For example, the proximity between the timing of the transfers
and the Alabama judgment and its domestication in Kentucky is obvious. See, e.g., K.R.S.
§ 378A.040(2)(j). Another badge: the Debtor omitted the transfers from her schedules. Id.
§ 378A.040(2)(c). Still more: the Debtor’s family members received the benefit of each transfer
under review—either the Debtor’s father, mother, or sister, or some combination of these close
relatives. Id. § 378A.040(2)(a). At least with respect to the transfer of the Joint Venture, when
viewed in conjunction with the Debtor’s schedules (which listed very few assets), a reasonable
fact finder could conclude that the termination of her interest in the alleged real estate business
effected a transfer of substantially all assets. Id. § 378A.040(2)(g).

        Further, the Defendants’ answer and Appellant’s testimony together supply evidence
from which a reasonable fact finder could conclude that the Debtor received nothing upon the
transfer of the Bank Accounts to her father and sister, or upon the termination of her interest in
the real estate business—another enumerated badge of fraud. Similarly, with respect to the
transfer of the Debtor’s 20% interest in the Joint Venture, the Trustee pointed to the bankruptcy
court’s earlier finding in connection with the Conversion Motion to the effect that the Debtor
received nothing on account of her interest when her father “unilaterally” decided to remove her
from the Joint Venture. Id. § 378A.040(2)(h). In their answer to the complaint, the Defendants
denied that the Debtor received nothing for her interest in the Joint Venture,11 and the transcript
of Appellant’s testimony on this issue is silent. Nevertheless, there does not appear to be any
dispute that the Debtor received nothing in exchange—likely because Appellant’s current
position (which the bankruptcy court and this Panel both reject) is that he had no obligation to
pay the Debtor because she had no interest. (Defs.’ Resp. to Pl.’s Mot. for Partial Summ. J. at
¶ 42, Adv. P. 19-03041, ECF No. 95 (“Debtor could not have been entitled to consideration for a
transfer of assets belonging to another and for which she held no ownership rights.”).) The
Defendants did not dispute that the Debtor received nothing in exchange for the transfers.

        The Panel acknowledges parts of the record suggesting that the Debtor was not
particularly involved in her own financial life or in the transfers at the heart of this case, and that


        11
         It is worth reiterating here that a party may not rest on the pleadings in response to a duly supported
summary judgment motion. Celotex, supra; Anderson, supra; Matsushita Elec., supra.
 No. 22-8003                               In re Wood                                      Page 20


the evidence of her father’s intent is not, strictly speaking, evidence of the Debtor’s intent.
Regardless, for centuries courts have acknowledged the role that the badges of fraud may play in
establishing a debtor’s actual intent to hinder, delay, or defraud creditors, and the badges of fraud
practically leap from this record. See, e.g., Spradlin v. East Coast Miner, LLC (In re Licking
River Mining, LLC), 603 B.R. 336, 382 (Bankr. E.D. Ky. 2019) (“Plaintiff[] must first
demonstrate sufficient badges of fraud so that it ‘would be unreasonable . . . to find that the
transfer was not fraudulent.’”) (quoting Russell City Feed Mill, Inc. v. Kimbler, 520 S.W.2d 309,
311 (Ky. 1975)). Moreover, the record reflects that the bankruptcy court denied the Debtor’s
discharge under 11 U.S.C. § 727(a)(2)(A), a statute that condemns a debtor’s intent to defraud
creditors in language nearly identical to § 548(a)(1)(A). In re Wreyford, 505 B.R. 47, 56 (Bankr.
D.N.M. 2014) (noting the similarity).

       To summarize, our de novo review of the record confirms that the Appellee met his
burden under Rule 56 by citing to “particular parts of materials in the record” to establish his
prima facie case to avoid the transfers of the Debtor’s interest in the Bank Accounts and the Joint
Venture as fraudulent transfers.      Because the Appellee properly supported his summary
judgment motion, the burden under Rule 56 shifted to the Defendants to show that “the materials
cited do not establish the absence or presence of a genuine dispute, or that an adverse party
cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(B).

       Defendants responded to the properly supported motion with bluster and obfuscation,
mostly by pointing to their original answer and the one they had hoped to file. For example, on
the issue of whether the Debtor had an interest in the Bank Accounts, the Defendants said the
following in their response brief:

       The bank accounts with PNC only ever contained funds deposited by, or for, Jack.
       Some of Debtor’s tax refunds were deposited into at least one of the BB&T
       accounts. The Defendants’ admission in their Answer to this allegation of the
       Complaint only admitted that the accounts were funded in part by Debtor’s tax
       refunds. The BB&T accounts were part of the accounts listed in the allegations
       of Paragraph 18 of the Complaint. This misinterpretation of the Defendant’s
       Answer is one reason the Defendants sought to amend their Answer.

(Defs.’ Resp. to Pl.’s Mot. for Partial Summ. J. at ¶ 14, Adv. P. 19-03041, ECF No. 95.)
 No. 22-8003                               In re Wood                                      Page 21


        Similarly, in the next paragraph of their response, the Defendants simply stated that
“[t]he Debtor never possessed an ownership interest in the PNC accounts and was merely a
beneficiary of the BB&T accounts which were being held in trust for the benefit of the Debtor by
Jack going back to before she reached the age of majority.” (Id. at ¶ 16.) Given the not
insubstantial stakes ($47,701.28 on deposit) it is striking that the Defendants could not even
muster a single affidavit in opposition to the Appellee’s record-citations to contest the asserted
fact that the Debtor held an interest in the Bank Accounts. Indeed, to a considerable extent, by
admitting that the BB&T accounts were held in trust for the benefit of the Debtor since she was a
child, even the statements of Appellant’s counsel tended to corroborate the Appellee’s assertions
of an interest therein.

        Defendants’ response to Appellee’s assertion that the Debtor held an ownership interest
in the family’s real estate business was similarly deficient, unadorned by any citation to the
record, or any affidavit or solemn declaration and wholly dependent, again, on counsel’s
statements in the brief and the answer they were not permitted to file:

        38. In the time between the Defendants’ Answer being filed and present the IRS
        has determined that no such Real Estate Business existed, and that even if it did,
        that Debtor never possessed any interest or ownership. The IRS disallowed the
        Debtor’s previous tax deductions related to the “Real Estate Business.” The
        Defendants’ understanding of the legal meaning of a “joint venture” has changed
        since they filed their Answer, and their later-filed discovery responses reflect that
        change in understanding prior to the Plaintiff making this motion. This
        misinterpretation, and willful ignorance on the part of the Plaintiff is one reason
        the Defendants sought to amend their Answer.
        41. Debtor never possessed any equity or interest in any Real Estate Business.
        The Defendants denied this allegation of the Complaint, and no proof has been
        put forward by the Plaintiff’s to show such a business interest exists.
        42. Debtor could not have been entitled to consideration for a transfer of assets
        belonging to another and for which she held no ownership rights.

(Id. at ¶¶ 38, 41, and 42.) Appellant may have had his own reasons for not offering additional
statements under penalty of perjury touching on his tax reporting practices, but it would have
 No. 22-8003                                     In re Wood                                           Page 22


been a fairly simple matter to prepare an affidavit or solemn declaration,12 either for Appellant or
his tax preparers or the Debtor or even an IRS agent, to support the explanation his counsel
offered about the supposed disallowance of “the Debtor’s previous tax deductions.” Duha v.
Agrium, Inc., 448 F.3d 867, 879 (6th Cir. 2006) (“Arguments in parties’ briefs are not
evidence.”). Within Paragraph 41 of the Disputed Material Facts the Defendants state that they
denied the allegation within the complaint that the Debtor held an interest in the real estate
business, but that is plainly false. A cursory review of the Complaint at ¶¶ 89 and 120, and the
Answer at ¶ 1, refutes the statement. Moreover, it is impossible to read the same portions of the
pleadings, the tax documents, and the transcript of Appellant’s testimony during the hearing on
the Conversion Motion and accept the statement that “no proof has been put forward by the
Plaintiff to show such a business interest exists.” (Defs.’ Resp. to Pl.’s Mot. for Partial Summ. J.
at ¶ 41, Adv. P. 19-03041, ECF No. 95.)

        Therefore, the main opposition to the evidence tending to show that the Debtor held a
20% interest in the Joint Venture took the form of unsworn statements of counsel and a vague
reference to “later-filed discovery responses [that] reflect the change in understanding” about the
existence of the Joint Venture. (Id. at ¶ 40.) It should go without saying, because Rule 56 says
it, that a court “need consider only the cited materials,” and is not required to comb through the
record. Fed. R. Civ. P. 56(c)(3); Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 405 (6th Cir.
1992) (When a party fails to oppose summary judgment, “the trial court [is not required to]
conduct its own probing investigation of the record” to discover an issue of material fact.).

        Finally, the Panel acknowledges Appellant’s two citations to the record within the
opposition to the Motion for PSJ (the references to Exhibit A: RFA No. 4 and Response to
Interrogatory 16 and to ECF No. 44, pp. 52–64 and118–19.) These references do point to sworn
statements, but ultimately do not suffice to raise a genuine issue of material fact. The gist of the
statements in response to the RFA No. 4 and Interrogatory 16 is that “the IRS found that the
Debtor had no such [real estate] loss because she had no such business interest,” and, likewise,
some unidentified person at the IRS “specifically stated that t[he] Debtor had no such [real

        12
          In federal practice, parties can easily supply testimonial evidence in support of, or in response to, a
motion. See Fed. R. Civ. P. 43(b); 28 U.S.C. § 1746.
 No. 22-8003                                     In re Wood                                           Page 23


estate] business and so she could not claim any losses.” (Defs.’ Mem. of Law in Opposition to
Pl.’s Mot. for Summ. J. Exh. A, Adv. P. 19-03041, ECF No. 29.) Assuming, arguendo, that
Appellant could escape the binding effect of the judicial admissions included within the Answer,
he nevertheless failed to properly challenge the Appellee’s evidence on this point. For example,
the supposed (and undocumented) findings of the IRS or statements of some unidentified agent
are clearly offered for the truth of the matter asserted, namely that the Debtor had no interest in
the real estate business. Yet, Appellant made no effort to explain how the vague report of an IRS
agent’s denial of a joint venture would have been presented at trial,13 and without such an
explanation the statement is simply inadmissible hearsay, hardly a sufficient basis for opposing
the Motion for PSJ.

        As for the citations to Appellant’s prior testimony (found within ECF No. 44, pp. 52–64
and 118–19), again assuming that Appellant could escape the binding effect of the judicial
admission reflected in the Answer, he cites the transcript excerpts to show that he “understood
that the joint venture was fictional and stated that he believed the IRS would allow such
deductions based on its previous reviews of his tax returns,” that the Debtor was unaware of
what Appellant was doing with his real estate business, and she received no profits or income nor
contributed anything to it. He argues, without citation to authority, that “[i]t is a basic principal
[sic] of a joint venture that partners share equally in losses and profits; Debtor never shared in
either.” (Defs.’ Resp. to Pl.’s Mot. for Partial Summ. J. at 9, Adv. P. 19-03041, ECF No. 95.) In
effect, he argues that “the ‘joint venture’ was in fact nothing more than Jack’s way of
characterizing and justifying giving the Debtor his tax deductions.” (Id.) It is no wonder the
bankruptcy court rejected the cynical argument which, boiled down to essentials is this: shame
on the bankruptcy court for accepting the fiction I invented to justify my irregular and now-
discredited scheme for maximizing tax benefits for myself and my family.

        We cannot fault the bankruptcy court for not accepting the Defendant’s argument about
the Joint Venture deficiencies when the Defendants failed to develop the legal argument by even


        13
           Cf. Lee v. Offshore Logistical &Transp., L.L.C., 859 F.3d 353 (5th Cir. 2017) (district court erred in
rejecting unsworn statement as hearsay on Rule 56 motion where proponent of the statement argued that the
declarant would testify at trial).
 No. 22-8003                                       In re Wood                                   Page 24


a single citation to Kentucky law for the point. Summary judgment is concerned with ferreting
out factual disputes, it is true, but it also invites the parties to guide the court on matters of law.
Fed. R. Civ. P. 56. Strictly speaking, the Defendants’ response to the Motion for PSJ did neither.

       The Panel searched the Defendants’ response to the Motion for PSJ in vain looking for
evidence, rather than argument,14 that meets the requirements of Rule 56(c), and found none.
And, even if the Defendants had been permitted to amend their answer, as stated before, our
cases have long held that a party who resists summary judgment cannot “rest on his pleadings.”
Celotex, 477 U.S. at 325; Anderson, 477 U.S. at 247–48; Matsushita Elec., 475 U.S. at 586–87.
At the end of the day, blusterous denials are no substitute for evidence, especially in response to
a properly supported summary judgment motion.

       Because the Defendants, including Appellant, failed to properly address Appellee’s
assertions of fact in response to the Motion for PSJ on the fraudulent conveyance counts
premised on actual fraud, Rule 56 authorized the bankruptcy court to consider Appellee’s factual
assertions as undisputed for purposes of the motion.                    And, because the undisputed facts
established that Appellee was entitled to judgment as a matter of law, the bankruptcy court
properly granted partial summary judgment. Fed. R. Civ. P. 56(e)(2) and (3). This decision
ripened into a final judgment when the parties later stipulated to the value of the Debtor’s share
in the Joint Venture, albeit subject to the Defendants’ contention that she held no such interest.
Fed. R. Civ. P. 54(b). We affirm the bankruptcy court’s judgment because Appellant did not
establish that a genuine issue of material fact existed regarding actual intent to hinder, delay, and
defraud Janice Gerstenecker in collecting the Alabama judgment under both 11 U.S.C.
§ 548(a)(1) and K.R.S. § 378A.040(1)(a). Without any meaningful or persuasive challenge to
avoidance, the Panel similarly affirms the decision to permit recovery under 11 U.S.C. § 550.

       The Panel does not consider the other causes of action for two reasons. First, affirmance
on the two “actual intent” prongs of the fraudulent transfer provisions as to the Bank Accounts
and the Joint Venture gives Appellee complete relief, making it unnecessary to opine on the
other counts premised on the Debtor’s insolvency. Second, and more specifically with respect to

       14
            Duha, 448 F.3d at 879 (“Arguments in parties’ briefs are not evidence.”).
 No. 22-8003                               In re Wood                                      Page 25


the preference count under 11 U.S.C. § 547(b), the remedy under that statute depends on a
finding of insolvency at the time of the transfer (exactly one year before the petition date) but the
record supports the bankruptcy court’s conclusion that the Debtor held a 20% interest in the
family real estate business at the time, with a value well in excess of Janice Gerstenecker’s
claim—evidently the only meaningful claim against the Debtor.

       We have considered the Appellant’s other arguments and find them lacking in merit.
Accordingly, the judgment of the bankruptcy court is AFFIRMED.